974 F.2d 1330
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Muhammad Jalal Deen AKBAR, Petitioner-Appellant,v.J. T. HADDEN, Warden, Respondent-Appellee.
No. 92-6168.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 15, 1992Decided:  August 31, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-91-348-HC-H)
Muhammad Jalal Deen Akbar, Appellant Pro Se.
Eileen G. Coffey, Office of the United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
Affirmed.
Before PHILLIPS, WILKINS, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Muhammad Jalal Deen Akbar appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2241 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Akbar v. Hadden, No. CA-91-348-HC-H (E.D.N.C. Feb. 5, 1992).  Akbar's motion for appointment of counsel is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED